Ill
,_-.
115   j
.:




     _’
   ..



. ZOnorable0, I?.Lockhart, Chairnan - Page 15


           Section 1'of article 4682 requires tha aoard or In-
 suranca C0m.lBsi0ners t0 “sac that a32 law3 respecting in-
 s~-anCdamI insuranoe coqantss am faithful.Lyexeauted+w
 Under VariOuS an.dsundry stot@X3s insurance cotnpmiiesare re-
 quired to mke reports to th0 aoard of Xmwrance Coz15&ssioners
 ~howiog their assets and the value thereor, the Boar&of In-
 surance Cocmiosionersfs authorflzedto maka exacaninatfdnsor.
 6UCh  coa~3nies*snd it-is tho duty of the Board of lnauranoe
 comiasio~ers to pass-upon end see that all investmnts by
 bouranoa coqkmies of their asaats azd capital in Texas real
 estate tireauthorized by law and that the real estate so held
 is of the valua~statea,

            Trusting that this aatiafactorilyan&em     your   in-
 quiry, we remain,

                                         Yours very trgly
                                    ATTORR3Y GSE.IML   Ok Txf.As